The Court
refused to issue the habeas corpus, saying that they would not in this ex parte summary mode undertake, to decide the question of law. Mr. Wilson, if he chose to run the risk of involving his sureties, might depart; or if the marshal was satisfied, he might discharge him; or if the marshal refused, he might bring his action of false imprisonment.
Mr. Lee afterwards applied to the Supreme Court of the United States, who refused to award a habeas corpus, not being satisfied that a habeas corpus is the proper remedy in a case of arrest under civil-pro'cess. 6 Cranch, 52.